DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
The terminal disclaimer filed on July 25, 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S Patent 10,923,607 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Allowable Subject Matter
Claims 1 and 14-25 are allowed.
The following is an examiner’s statement of reasons for allowance: Claims 1 and 14-25 are allowable because prior art does not disclose alone or in combination with the limitations of the independent claim 1 such as “a first semiconductor section including a first semiconductor substrate and a first wiring layer, the first semiconductor substrate including a plurality of photoelectric conversion elements disposed in a pixel region of the light detecting device; a second semiconductor section including a second semiconductor substrate and a second wiring layer, the first semiconductor section and the second semiconductor section being stacked together such that the first wiring layer and the second wiring layer face each other; a first insulation region, wherein at least a portion of the first insulation region is disposed in a same layer of the first semiconductor substrate and in a region other than the pixel region; a second insulation region, wherein at least a portion of the second insulation region is disposed in the same layer of the first semiconductor substrate and in the region other than the pixel region; and an electrode pad disposed between the first insulation region and the second insulation region in a cross-sectional view, wherein in the cross-sectional view, a first width of the at least a portion of the first insulation region at a light receiving surface of the first semiconductor substrate is greater than a second width of the at least a portion of the first insulation region at a side of the first semiconductor substrate opposite the light receiving surface” (claim 1).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TELLY D GREEN whose telephone number is (571)270-3204. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett Feeney can be reached on 571-270-5484. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

TELLY D. GREEN
Examiner
Art Unit 2822



/TELLY D GREEN/Primary Examiner, Art Unit 2822                                                                                                                                                                                                        August 11, 2022